Citation Nr: 1525229	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  13-33 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Whether the appellant is entitled to recognition as the Veteran's child for the purpose of entitlement to VA death benefits.


ATTORNEY FOR THE BOARD

J. Davitian, Counsel

INTRODUCTION

The Veteran served on active duty from October 1973 to April 1975.  He died in October 1982.  The appellant is the Veteran's son. 

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the appellant's claim for Dependency and Indemnity Compensation (DIC), Death Pension and Accrued Benefits By A Surviving Child. 

The RO in Phoenix, Arizona, has jurisdiction of the appellant claim.  


FINDINGS OF FACT

1.  The Veteran died in October 1982. 

2.  The appellant was born in December 1977 and attained the age of 18 in December 1995 and the age of 23 in December 2000.

3.  The appellant does not contend, and the evidence does not show, that he is or has been incapable of self-support.


CONCLUSION OF LAW

As a matter of law, the criteria for entitlement to VA death benefits on the basis of the appellant being a "child" of the Veteran are not met.  38 U.S.C.A. § 101(4), 1542, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.57, 3.950 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are described in 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board has denied this claim as a matter of law.  In cases where the law, and not the evidence, is dispositive, VA's duties to notify and assist a claimant are not for application.  Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 2-2004 (March 9, 2004).  Consequently, no discussion of VA's duties to notify and assist is necessary.

In this case, the Veteran died in October 1982.  The appellant seeks entitlement to VA death benefits as the child of the deceased Veteran.  

The definition of the term "child," as defined for the purposes of establishing dependency status, means an unmarried person who is a legitimate child; a child legally adopted before the age of 18 years; a stepchild who acquired that status before the age of 18 years and who is a member of the veteran's household at the time of the veteran's death; or an illegitimate child.  In addition, the child must be someone who: (1) is under the age of 18 years; (2) before reaching the age of 18 years became permanently incapable of self-support; or (3) after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57(a).

The record before the Board includes an April 1998 VA Form 21-534 Application For Dependency and Indemnity Compensation, Death Pension and Accrued Benefits By A Surviving Spouse or Child (Including Death Compensation If Applicable).  The record also includes an August 1998 VA request that the appellant complete and return a VA Form 21-674 Request for Approval of School Attendance, and a November 1998 VA letter denying the appellant's claim since he did not submit the requested form.  The November 1998 letter informed the Veteran that if he submitted the requested evidence by August 12, 1999, VA could continue processing the claim.  

In July 2010 correspondence to VA, the appellant stated that after his father died, his mother had submitted a claim for DIC benefits on behalf of him and herself.  He stated that he believed that this claim was improperly handled and requested that VA review the DIC claim filed on his behalf.  In February 2011, the Veteran submitted a VA Form 21-534 Application For Dependency and Indemnity Compensation, Death Pension and Accrued Benefits By A Surviving Spouse or Child (Including Death Compensation If Applicable).

On a November 2013 VA Form 9, the Veteran stated that the signature on the April 1998 VA Form 21-534 was not his.  He asserted that his mother forged his signature and submitted the claim for benefits without his knowledge.  He asserted that the signatures on the April 1998 and February 2010 claims are different.  He did not even know about the April 1998 claim until a September 2013 statement of the case referred to it.  He did not respond to the August and November 1998 requests for a VA Form 21-674 because he never received them.  The Veteran requested that the Board declare the April 1998 claim void due to fraud and forgery committed by the person who submitted the claim, and remand his February 2011 claim to be processed as an original claim.  

Despite the Veteran's assertions on his VA Form 9, the Board points out that in July 2010 the Veteran was aware that his mother had submitted a claim for DIC on his behalf at some point in the past.  Indeed, in July 2010 the Veteran himself informed VA of this fact and requested that VA review the prior DIC claim filed on his behalf.  Therefore, the Board finds that the April 1998 claim for benefits was properly submitted by the Veteran or on his behalf.  As information showing that the Veteran was enrolled in school, as requested by VA's August and November 1998 letters was not provided, the April 1998 application was correctly denied.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57(a).
Moreover, the Board finds that the Veteran's February 2011 claim for benefits must also be denied.  

When the appellant filed this claim in February 2011, he was neither a minor child (under the age of 18) nor under the age of 23 and in a program of education or training.  The appellant was born in December 1977 and attained the age of 18 in December 1995 and the age of 23 in December 2000.  The appellant has not alleged or provided evidence that he is or ever was incapable of self-support under 38 C.F.R. § 3.57(a)(1)(ii).  Consequently, the appellant was not a child of the Veteran under 38 C.F.R. § 3.57(a)(1) at the time he filed his claim in February 2011.

For the foregoing reasons, the Board finds that the appellant is not entitled to recognition as a child of the Veteran for the purpose of entitlement to VA death benefits, and his claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appellant is not entitled to recognition as the Veteran's child for the purpose of entitlement to VA death benefits, and his claim is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


